Preparation of the European Council (Brussels, 13-14 December 2007) (debate)
As the next item we have the Council and Commission statements on preparations for the meeting of the European Council in Brussels on 13 and 14 December 2007.
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, the forthcoming European Council will first note with satisfaction the signing of the Lisbon Treaty, which is to take place in the Portuguese capital tomorrow, and the proclamation of the Charter of Fundamental Rights, which will take place here today in a little while. It will also call for the process of ratification of the Lisbon Treaty to be concluded swiftly so that the Treaty can enter into force on 1 January 2009.
The Lisbon Treaty, as I have said, will provide the Union with a stable and lasting institutional framework that will allow it to fully concentrate on the political challenges ahead, including globalisation and climate change, as clearly underlined at the informal meeting of Heads of State or Government on 19 April. In this context, the European Council will adopt a Declaration on Globalisation. The Declaration will make it clear that, in view of the global challenges that confront us, the European Union has both an opportunity and a responsibility to act. The Union's internal and external policies need to be harnessed to that end. I am thinking of delivery on the objectives of the Lisbon Strategy for Growth and Jobs, fulfilment of the ambitious commitments on climate change and energy agreed at the Spring 2007 European Council, definition of a global response to the recent turbulence in the financial markets, promotion of free trade and openness, work with our partners to pursue vigorous and coherent development strategies, development of a comprehensive European migration policy and efficient use of instruments and development of capabilities of the Common Foreign and Security Policy and the European Security and Defence Policy, so as to allow the Union to play a growing part in building a safer world.
Finally, the European Union will help to ensure that globalisation is a source of opportunity rather than a threat and that it contributes to the prosperity of the individual. We also hope to establish at the forthcoming European Council a Reflection Group, to help the Union anticipate and meet challenges more effectively in the next twenty to thirty years. The European Council will review the progress made in the area of freedom, security and justice. We should mention, first, the abolition of controls at the internal borders of the new Member States, a measure of great significance and great importance for the daily lives of our citizens. The implementation of the policy on migration will also be examined and, in particular, the progress made in the implementation of the Global Approach to Migration with regard to Africa and the Mediterranean, as well as the Global Approach to the Eastern and South-Eastern neighbouring regions. There will be a report, in this context, on the organisation of the first Euro-Med Ministerial meeting on Migration, which will be taken into account in preparing the Joint Strategy and Action Plan for the second Africa/EU Summit, as reported here yesterday.
Other aspects to be examined in the area of freedom, security and justice will include the work to be undertaken to combat terrorism, notably as regards radicalisation and recruitment, and the progress in judicial cooperation. On economic, social and environmental issues, the European Council will review the work that has been done in the relevant areas with a view to the preparation of the next cycle of the Renewed Lisbon Strategy for Growth and Jobs, to be approved at the European Council in Spring 2008. The discussion at the informal meeting of Heads of State or Government in October sought to strengthen the external dimension of the Lisbon Strategy and confirmed that the Renewed Lisbon Strategy is still the right framework to meet the principal challenges that confront us, in particular the challenge of globalisation. It also confirmed that Europe is making progress and that the objectives set are still appropriate, and the main focus of the new cycle will therefore be to maintain the necessary stability to consolidate gains and press on with reforms.
The European Council will emphasise the need to strengthen European competitiveness with the advantages of the single market combined with a sustainable industrial policy and promotion of innovation and skills. Development of the external dimension and improvement of the conditions in which consumers and undertakings, particularly small and medium-sized undertakings, operate will also be emphasised. In the employment and social policy area, the European Council will endorse the agreement on the common principles of flexicurity, underlining the role of the social partners in the design, implementation and monitoring of the relevant policies. The European Council will also report the results of the European Year of Equal Opportunities for All and invite Member States to strengthen efforts to prevent and combat discrimination. I must also stress the importance of carrying forward the Energy Policy for Europe established by the Spring European Council. The progress achieved in the discussions on the third internal market package for gas and electricity and the debate on the Strategic Energy Technology Plan will also be noted.
The European Council will then review the implementation of the Sustainable Development Strategy and it is expected to agree that the objectives and priorities under the seven key challenges contained in that strategy remain fully valid. It will also welcome the Commission Communication on an integrated maritime policy and invite the Commission to come forward with the initiatives and proposals contained in the Action Plan. On external relations, the European Council is expected, on the basis of Ministers' discussions at the latest General Affairs and External Relations Council held last Monday, to concentrate on the process of defining the future status of Kosovo, in particular, in an assessment of the period of negotiation. Since, as you know, Belgrade and Pristina failed to reach an agreement, it is hoped that the European Council will also discuss the role that the European Union may play in the process in future and the course of action to be taken in this connection with a view to resolving the issue, strengthening stability in the region and helping to bring it closer to the Union. The European Council will stress the importance of the various summits held in the past six months, in particular the summits with Brazil and Africa. The summit with Brazil was, as you know, an unprecedented and brilliant initiative and the EU-Africa Summit achieved some very encouraging results, which I had occasion to mention in the Assembly yesterday. Lastly, attention will be drawn to the progress recorded in relations with other regions, notably the Mediterranean, and in the area of cooperation for development.
Mr President, ladies and gentlemen, the European Council's conclusions reflect the results of the intense work done in the past six months and show that the main objectives of the Portuguese Presidency have been achieved. The European Union will still have a highly ambitious agenda of work before it. We believe that under future presidencies it will continue to proceed in the direction of a Europe of high growth, social prosperity and sustainable development, strengthening its role in global terms and in its relations with its partners at bilateral and also at multilateral level. Thank you very much, Mr President.
(Applause)
President of the Commission. - (PT) Mr President, ladies and gentlemen, at the last European Council in Lisbon in October we were able not only to reach political agreement on a new Treaty but also to launch a debate at Head of State or Government level on Europe's interest and the best way to promote that interest in the era of globalisation.
The Lisbon Treaty will be signed tomorrow, and on Friday the European Council will start on its task of seeking concrete results for a Europe at the service of citizens in the age of globalisation. I think it is important to stress the link between these two facts. Europe is solving its institutional problems but it is doing so primarily because it takes the interests of its citizens into account and also because it seeks to project its interests and values at global level. Both ways are, ultimately, ways of achieving the same objectives.
The signing of the Lisbon Treaty is no mere formality. It signals 27 States' agreement on a Treaty and it marks their acceptance of a common commitment to Europe. It is, without doubt, a highly potent symbol of the long way we have come since the deadlocks of 2005.
Similarly, the proclamation of the Charter of Fundamental Rights by the President of the Council, the President of the European Parliament and the President of the Commission, which will take place in this House in a few hours' time, is proof positive that the European Union intends to keep the rights of citizens at the heart of its activities.
On Friday, the European Council will give us another opportunity to show a European Union that is seeking to define its position in the light of globalisation. This positioning is partly to do with the Lisbon Strategy for Growth and Jobs. The truth of the matter is that what we are consolidating today is simply the external dimension of the Lisbon Strategy, essentially the idea that Europe's response to globalisation must be pro-active and confident, not negative and passive. Only yesterday the Commission adopted an important package of communications and decisions preparing a new cycle of the Strategy for the period 2008-2010.
Mr President, the Lisbon Strategy is working: it is creating growth and jobs. We now have the best figures since the 1980s in terms of job creation. The Lisbon Strategy is helping to position Europe and European citizens to succeed in the age of globalisation. The Lisbon Strategy has given Europe a common, pragmatic economic agenda, fully respecting national differences.
However, complacency would be fatal to Europe's prospects of shaping globalisation. Much more remains to be done: progress is uneven between policy areas, and some Member States are moving much faster than others.
Yesterday's package responds to the need for Europe to act, to face up to growing uncertainties in the global economy, and to the need for an even higher priority for the social dimension, education and skills, but also information and communication technologies, flexicurity, the need to have a common energy policy and to fight climate change.
The declaration on globalisation that the European Council is about to adopt fully acknowledges the role of the Lisbon Strategy. The declaration should set out our conviction that the Union has every reason to feel confident about its future. Today's European Union is showing how the preservation of European political, economic and social values and the defence of European interests are fully compatible with a proactive approach to globalisation.
Today we are well placed to continue the internal reforms, to reinforce our ability to compete at global level and, at the same time, to maintain our values of economic and social cohesion and solidarity. Today, we are well placed to provide the global vision that the world needs for a multilateral order, a system of collective security, open and fair trade and sustainable development, which respects the environmental balance of our planet. Today, we are well placed to pursue European interests in the partnerships and in the relations with our allies and the world's other great powers.
Two weeks ago, together with the President of the European Council, I was in China and India for the summits between the European Union and these two emerging powers. It was fascinating to see the pace of economic development in that part of the world. We need to be attentive to what is going on in Asia. It is true that economic development has helped to take millions of human beings out of poverty. I have no doubts their progress will have a direct impact on future generations of Europeans.
The crucial question is: what are we going to do in the face of such a structural transformation? We should have no illusions: globalisation also means deep changes in the world balance of power. The truth is that, not many years ago, here in Europe, when people spoke about globalisation, they were thinking mainly about Westernisation or, sometimes, Americanisation. Today, when we in Europe speak about globalisation, many people think, above all, of the growing, emerging economic powers in Asia.
So the world is changing, and I believe this is also making the need to adapt our common European project to the new challenges more obvious. That is why, today, there are conditions for accepting the declaration on globalisation that European Union leaders will adopt this week. It is more obvious than ever that even the greatest powers of Europe cannot tackle the challenges of globalisation alone. It is obvious that, more than ever, we need a strong European Union.
I believe that the rise of the powers of Asia on one hand and the awareness about the climate change challenge on the other are, in fact, two very important driving forces for the European Union, because they show us that there is a challenge called globalisation and that there is also an opportunity to grasp.
Therefore, I think that this week's European Council will have a very important meaning and a great significance. Some years ago it would have been impossible for European leaders to agree on the declaration on globalisation they are about to support. Now it is quite clear that the goals of the European Union are not just internal: the goals of the European Union are also global. We need to promote our interests and to promote our values in the new global order that is emerging. That is why I think we can take very important decisions this week. We should do that with full confidence in our capacities, above all trusting the ability of European societies to rise to the circumstances.
In particular, we should not forget that, in Europe, we have impressive human skills, great traditions of knowledge and critical knowledge, the capacity to adapt. We have sophisticated scientific and technological knowledge. More importantly, we have free societies organised under the rule of law, and this gives us a great advantage in a world that is changing - and changing fast.
This is the European way of life. To preserve it and to improve it is our best investment. With the right policy agenda, we can face globalisation with confidence. Globalisation poses specific challenges. One of these is mass migration, which is, to some extent, a new phenomenon in Europe - at least with the dimension it has taken recently.
Last week the Commission adopted a communication on migration, which will be discussed in the European Council. It stresses the need to see the issue in an overall perspective. It is, of course, central to our border controls and security, but it also has huge economic and social implications, and demands to be a central theme in our relations with partners worldwide. Migration is close to the concerns and interests of citizens. It cannot be tackled by any individual Member State on its own. As I have said several times, also in this House, it is completely absurd in a European Union of 27 Member States, where we have freedom of circulation of people, to have 27 policies of immigration. We need to have a common approach to immigration, and we need to recognise that the problems some of our Member States are facing should also be considered as European problems.
(Applause)
We need an integrated policy, one which makes sense to European citizens, to immigrants and to international partners. The goal of our document presented to this Council is to spark debate, first at the European Council, but also in European societies, including, of course, this Parliament, and launch a process leading to a comprehensive policy. By addressing an issue that is a central concern of European citizens, just a day after the signature of the Lisbon Treaty, the Union continues its approach, one which is based on concrete results for Europe and concrete results for our citizens. This is the right way to move forward, and I think this week's European summit can take us a step further in our wish and our will to shape globalisation and shape it with our values.
(Applause)
on behalf of the PPE-DE Group. - (FR) Mr President, President of the Commission, President-in-Office, ladies and gentlemen, the Lisbon European Council marks a return to a Europe of achievements and added value. For the people of Europe, this Council sets the seal on greater freedom of movement and closer integration. Many institutional problems have been resolved and two years of stalling and uncertainty are drawing to a close.
Tomorrow in Lisbon, 27 signatures on the Reform Treaty will confirm our shared destiny in a European 21st century based on our common values, our prosperity, security and solidarity. From January 2009 we aim to apply our new method of operation. This is important because the Lisbon Treaty provisions will have an impact on the next European elections and thus on the appointment of the President of the Commission.
Ladies and gentlemen, the Charter of Fundamental Rights is the major innovation in the Lisbon Treaty because it delivers a clear response to two basic questions: who are we and what is the nature of our joint endeavour? The Charter embodies our sharing of values and, at the same time, reflects a consensus on our unity in diversity. If we neglect either one of those elements we will incur opposition and reluctance on the part of our peoples. I hope that both the spirit and the letter of the European Charter of Fundamental Rights will apply across the widest possible area of Europe, for this Charter truly does enshrine our individual identification with the European Union and our connection to a European Community of shared values.
The Reform Treaty also extends the scope of democracy by enhancing the power of the European Parliament, establishing a fairer voting system in the Council, giving the national parliaments a bigger role as guarantors of subsidiarity and bringing the Union closer to ordinary people, who will now be entitled to initiate legislation.
The European Parliament will have more duties and more responsibilities to Europe's citizens. Our Assembly must therefore be more rigorous, and it needs a higher profile. My group is ready to contribute both in the legislative process and in bringing forward new ideas. I also support the proposal to set up a Reflection Group. It will have a crucially important role to play in charting our course over the next 20 or 30 years. If we intend to build a Europe founded on prosperity and security, as well as values and a shared sense of solidarity, we need the capacity to reflect on the future of the European social model.
Once the treaty has been ratified we shall be able to focus on those policy areas where people want Europe to do more. Issues like climate change, energy, immigration and security need to be tackled at European level.
Ladies and gentlemen, the second decision anticipated in Lisbon is of more than symbolic significance. It concerns extension of the Schengen acquis to those Member States which joined the Union in 2004. Freedom of movement is a sensitive issue, particularly for people who have borne the yoke of occupation and have been deprived of freedom. Living in a Community of shared values cannot be reconciled with the imposition of distinctions between people on the move inside the European Union. Having said that, equal treatment also implies equality before the law. If those principles fall by the wayside, we will never achieve social cohesion, and the people we represent will turn their backs on Europe.
I also welcome the extension of police and judicial cooperation among the Member States. In an open Europe, it offers an effective means of combating the scourges of trafficking in human beings and illegal immigration. Ladies and gentlemen, Thursday's European Council brings us one step nearer to achieving a more open, more democratic Europe and one with a capacity to act. And remember, too, that a Europe which guarantees unity in diversity contributes not only to stability within its own borders but also to peace throughout the world.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, the President of the Commission rightly referred to one of the core challenges of the present time, namely the question of how we should organise home-affairs policy in Europe on the basis of the Treaty that is to be signed tomorrow, on the basis of the new legal structures of the European Union. He cited the problem of mass immigration into Europe as an example of the way in which an internal European area, by which I mean a legal area that has external borders but no longer has internal borders, can be organised. We do that on an intergovernmental level.
No one should be under any illusions - the Convention implementing the Schengen Agreement is not the law of the European Union; it is not Community law, but an intergovernmental instrument. That in itself shows that we still have a structural defect, for intergovernmental instruments are primarily a form of law that focuses on national sovereignty rather than on the creation of an effective European framework. This is a fundamental distinction. The fact is that law based on national sovereignty enables every manifestation of national particularism and every individual reservation to block the progress of the Union. In view of the challenges facing us in the field of migration policy, that is something we cannot afford.
To that extent, President Barroso is perfectly correct, for it is wrong that some - in southern Europe, for example - should be under intense migratory pressure, while those at the other geographical ends of Europe wash their hands of the problem. That cannot go on indefinitely. The step we are now taking in relaunching the integration process on the basis of a new Treaty is therefore a first step that must be followed by more, by which I mean closer integration in other areas, including those of the common home-affairs policy, the common security policy and the common justice policy.
This brings me to my second point, which is of particular importance to us at the present moment. We shall be formally signing the Charter of Fundamental Rights today. Splendid! An exquisite table, magnificent chairs, a congenial atmosphere, as always.
(Interjection by Daniel Cohn-Bendit: And magnificent Members of Parliament!)
Yes, wonderful Members of Parliament too. Some Members, however, are nicer than others, Mr Cohn-Bendit.
(Laughter)
The setting will be marvellous, as always. Yet it all reminds me of a close friend of mine who has been married several times in his life and has also filed for divorce several times. And every time I attended his wedding and was about to go home after the solemn celebration and the magnificent function that had been laid on, I would say to him, 'You gave us a great day, as always'. I feel a bit like that today. I was in Rome - along with you, Mr Pöttering, and a number of other Members who are here today. We experienced that in Rome. It was like a wedding - celebratory, fine food, a wonderful ceremony, great music,
(Interjection by Daniel Cohn-Bendit: Beautiful city!)
a beautiful city, a splendid atmosphere, no Cohn-Bendit there, so just magnificent!
(Laughter)
We went home afterwards and experienced the divorce. And today we are off to the next wedding, this time in Lisbon: splendid atmosphere, wonderful city, no Cohn-Bendit - everything just as it should be. I only hope that another petition for divorce will not follow in Ireland. In short, ladies and gentlemen, we have no reason to celebrate until the Treaty has actually been ratified in all 27 countries.
It makes sense to ratify the Treaty. Those anti-Europeans who wanted to scupper the constitution because they believed they could halt the integration process that way have certainly been taught a lesson by this Treaty. It is true that the Lisbon Treaty does not satisfy all our wishes, but it is better than destroying Europe by constantly opposing integration.
(Applause)
And those who rejected the draft Constitutional Treaty because they believed it was short on social policy and needed a stronger social element will not find that extra element in this new Treaty, but the proclamation of the Charter of Human Rights and its integration into the Treaty have made it possible to realise a number of fundamental social rights.
There were no doubt reasons for the rejection of the draft constitution by extremists on both sides. I can sympathise more with those who rejected it on social grounds than with the anti-Europeans, who reject the Treaty on principle because they do not want this Union.
One thing, however, is quite clear: this Treaty can only be a stepping stone. It is a step forward, but it does not take us far enough. Nevertheless, it is a step that must be taken now in any event. I hope that this marriage is for life and that the divorce lawyers will stay at home, for none of the challenges of the coming years - and my honourable colleague Mr Swoboda will shortly be speaking about Kosovo - will be surmountable unless we set Europe on firm institutional foundations.
(Applause)
on behalf of the ALDE Group. - Mr President, Mr Schulz is perfectly correct that this is a week of celebration, solemnly proclaiming the Charter protecting our citizens from abuse of the great power vested inside the Union, and the signing of the Treaty of Lisbon strengthening our capacity to act and improving dramatically the quality of our democracy. I am delighted that Prime Minister Brown has finally decided to show up, although, unfortunately, to show up late. I am afraid that is par for the course for British participation in the EU. Please be careful that Mr Brown signs in pen rather than in pencil!
(Laughter)
The European Council is our first chance to step forward decisively from this introspective period of reflection and start to do some serious politics. First up is Kosovo, and here the Union is about to supervise the independence of a country without the approval of the UN Security Council. It is crucial for the future of Kosovo and the rest of us that those who fear that such a bold step will create a precedent choose the wise path of constructive abstention and do not seek to block the self-determination of Kosovans.
The European Council should also begin to take some firm decisions on the size and shape of the ESDP mission to Kosovo as a signal of its intention. We should also, moreover, reiterate our refusal to sign a stabilisation and association agreement with Serbia before the delivery of its war criminals to the ICC. It is in this context that the Sarkozy-inspired groupe des sages could be put to some serious work to build up some alternative scenarios for the future of the Balkans, but it must not mess up our current commitments.
(Applause)
on behalf of the UEN Group. - (GA) Mr President, the EU's leaders are assembled in Brussels for a European Council meeting on the day after the signing of the new Reform Treaty. Ireland is one of the countries where the provisions of the Treaty will be put to a referendum; if the campaign in support of the Treaty is run on a visibly professional footing, I believe that the referendum will prove to be a great success.
And, further to what Mr Schulz said about the dangers of a negative coming from Europe, it behoves me, as a representative from Ireland, speaking at this round of the debate on the future of Lisbon, to point out a number of home truths.
Firstly, to congratulate all those who have been involved in bringing about the final agreement on the Lisbon Treaty. But that is only the written document, and we ask ourselves - and often in this Parliament we ask ourselves - what does Europe want to see? What do the people and citizens of Europe want to know about?
Yes, the citizens of Europe want more Europe. But more Europe, to them, does not mean what a lot of us inside this room might think. It does not mean new regulations, new laws - new restrictions, as they would see it. It means a cleverer Europe, a Europe that delivers a response to their everyday needs. That is why the Lisbon Strategy - the continuation and the improvement of the Lisbon Strategy - is so important as regards what would be happening within the Lisbon Council meeting.
Secondly, the whole issue of migration, which was touched on by many Members, is putting enormous pressure on resources, not just in financial terms as regards the cost to countries, especially those in the southern Mediterranean who are forced to expend huge amounts of money on tackling this problem, but on the social cohesion within those countries as well. It is creating enormous problems and drawing on the goodwill and efforts that will be there.
Thirdly, and most importantly of all, the whole issue with regard to the kind of development of a European vision that we want to see around the world as is now being played out in Bali at the Climate Change Conference, as will be played out in the future at some other conferences in New York in the coming months, and, most importantly, that we have to tell our citizens and inform them properly of what comes before them.
Finally, could I say to President Barroso and to Vice-President Wallström, as we are having a referendum in Ireland: no tax, no tax, no tax. The Treaties do not give you the power to come up with tax proposals. The Commission should stay away from it.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, we have a wonderful gathering here. The President-in-Office and the Council have been diligent, and the summary they delivered here was marvellous. What exactly they were summarising escaped me, but the headings were certainly right.
The head manager of the Commission emphasised to us that the Commission has taken up the challenges of globalisation. He said 'globalisation' 87 times and 'challenges' 82 times, so it must be true.
And so to the wedding that Martin was so keen to describe. It is indeed an interesting state of affairs, for the bridegroom is marrying the same bride for a second time. That is unusual, even for the weddings you frequent, Martin. The only thing is that the bride is now a little older, a little more old-fashioned and less sexy than she was in Rome. But this wedding is necessary. Today we are all invited. Because I am attending today and was not there the last time, it will go well. That makes all the difference.
Before I say something on two important problems, let me refer to the surreal performance of the British Prime Minister in Lisbon. He had discovered that a subcommittee of a committee of a subcommission was meeting in the House of Commons, and so he could not be present at the signing of the thing he did not want to sign but intended to sign nevertheless, but then later, at the meal, he signed it after all. It was surreal, but that is Britain today. It is your problem, not mine!
Now, however, I would like to address two serious matters. The first is Kosovo. There is an old Jewish joke which says that, if you have two options, always choose the third. We have two options. If we do not recognise Kosovo's independence, we shall have a conflict on our hands. If we do recognise it, we shall have a conflict on our hands. Both options lead to conflict, whether with Kosovo or Serbia. We in the European Union must now be resolute in showing how we can act, not just how we can talk. We must develop an Agenda 2020 with a view to bolstering the rule of law in that region, and that agenda must be developed together with Kosovo, with Serbia and with Bosnia and Herzegovina.
We must reinforce the rule of law throughout that region. We must develop an environment and climate pact. We must devise a regional development plan with components such as trans-Balkan route networks, giving the region the prospect of accelerated convergence with the European Union with the aim of simultaneous integration of all these countries into the European Union. The only means we have of preventing conflict is to ensure here that these countries are not only offered the European bonding agent but help to develop it too. Then we shall see whether the 27 will be able not only to wed their brides but also to bring difficult children into the family so that peace can finally advance in that region. I am actually talking about the wedding night now.
The second point is just as critical, namely Iran. The Council will have to take a decision there too. In this case we can say that the threat of an Iranian nuclear bomb has apparently subsided, if we can believe the US intelligence service. We are all like little children, always believing what we want to believe. If people tell us something that does not suit us, we say they are lying. It they tell us something that suits us, we say they are right. I do not know who is right, but it would suit me if they were right this time.
In Iran, however, the possibility of a nuclear bomb is not the only problem. There is also the problem of freedom or, more precisely, the suppression of freedom. The past few years have seen an incredible upsurge in the oppression of people in Iran. I believe Europe also has a job to do there. It is not just about averting the threat of a nuclear bomb. It is also about the freedom of people in Iran and about how we help civil society to win that freedom.
There are heads of government who think they are clever because they give wise advice and do great and clever things for Europe. Those who believe, however, that they can sell nuclear reactors in all parts of the world, whether to Libya - a terrorist dictatorship - or to Tunisia, Algeria or Morocco, only to discover at some later date that these nations all want a nuclear bomb, are being hypocritical. Yesterday's New York Times wrote something that we have all been saying for the last 30 years, namely that anyone who uses nuclear power for civilian purposes will ultimately use it for military purposes too if there is no alternative. And we sell nuclear reactors to all African, American and other countries and think we are clever. We are stupid to do such a thing, That needs to be said.
(Applause)
on behalf of the GUE/NGL Group. - (FR) Mr President, President-in-Office, President of the Commission, the forthcoming European Council will take place in the context of the signature of a new treaty, immediately after a particularly important EU-Africa summit and also - let us not forget - during the first phase of implementation of the Annapolis process.
On the treaty, I believe the Union would be seriously misreading the situation if it thought that this summit agreement marked the end of the crisis of confidence which has dislocated entire sections of our societies from the current thrust of Union economic and social policies. That problem remains intact. We would do better to recognise it and prepare responses to it.
A similar reality check seems necessary in terms of our relations with Africa. The Chair of the African Union Commission, Alpha Konaré, has called on Europe to break with paternalism. He emphasised that Africa 'could not remain a hunting ground or become a new territory to be conquered'. He lambasted - and I quote again - 'the logic of the Economic Partnership Agreements with their dramatic costs for the African people'.
Significantly, seven Latin American countries created the Bank of the South almost on the same day as the summit, as a means of emancipating themselves from the IMF and of lessening inequalities in their region. The European Union needs to learn from that and take the measure of this general and growing demand for a fairer, more dignified partnership, including in its way of treating migrants.
Finally, the Middle East, which is apparently missing from the Council agenda: how could the Union agree in Annapolis to be completely sidelined from the structure responsible for implementation of the Roadmap? Does it intend to stand by and passively watch the agreement being violated - as was the case last week with the affair of the East Jerusalem settlements? Generally speaking, what are our true aspirations for Europe and what resources are we prepared to invest in realising them? This is a priority question for the next European Council.
on behalf of the IND/DEM Group. - Mr President, tomorrow at 11.30 a.m. the Prime Ministers will sign a final Treaty none of them have read. They are signing a bundle of amendments they cannot even understand. Yesterday the Danish Parliament refused a referendum on a Treaty they have not read. They breached the Danish Constitution and may be taken to court so we can have a referendum.
A few of them may have read a full draft; I doubt it. The final edition is still impossible to read for one simple reason: it is not consolidated. The IGC has decided that readable versions will only be printed when the Treaty is ratified by all 27 Member States. Do not read, sign, is a cynical moral. All negotiations in the IGC and the linguistic lawyers' group have been kept absolutely secret so far as many Members in this Parliament are concerned. The numbering system has been changed three times to make any comparison technically impossible before the signing. There is not even a table for comparison with the October published edition.
First they undo two referendums rejecting the Constitution. Then they negotiate in secret and keep the content under a new name. I still offer a good bottle of wine for just one example of a law which can be approved under the Constitution and not under the Lisbon Treaty. Even the most experienced legal expert in the Danish Foreign Office has admitted there is not one.
In an expert hearing in the Danish Parliament, I asked three times to have some examples of national law areas where the Lisbon Treaty, with its horizontal clauses and fundamental principles, cannot reach. I did not get one valid example. The Lisbon Treaty will dissolve the existing EU, establish a new state with joint citizenship, legal personality and all the tools of nation states. Most laws will be adopted by civil servants in secret. The democratic deficit will grow. My group proposes the signing should be cancelled until you have read the final text.
(Applause)
Mr President, again today many talk grandly about European values of democracy. Today we will have a pretentious affirmation of a belief in human rights yet, at the same time, the EU elite are preparing to celebrate their greatest stroke of arrogance to date as they make ready to sign the repackaged Constitution without a backward glance towards their people and what they want or what they think.
The 2005 referendums showed Europe to be out of touch, but the lesson learned was not to abandon what the people did not want but to circumvent their opposition by determining this time not to ask them. Hence the scandal that, across this continent, national powers will be stripped away, superstate structures will be established, a new EU citizenship will be created, legal personality will be bestowed on the EU and only a handful of citizens will ever be asked.
Why? Because in most states, my own included, the leaders fear the verdict of their people, adding cowardice to their arrogance. So on a day when there is much talk of human rights, I say: Give the people of Europe the basic political and human right to say 'yes' or 'no' to this Constitution, the right to say 'yes' or 'no' in a referendum.
(Applause)
(PT) President-in-Office, President of the Commission, ladies and gentlemen, the Portuguese Presidency is coming to an end and it has a number of remarkable successes to its credit. I am not among those who place undue emphasis on the diplomatic initiatives in connection with the Brazil and Africa summits, among others: only time will tell whether they produce concrete measures or whether they were just great events with high media visibility.
But I would stress the structural measures that have been taken, for the benefit of Europe, in these six months. Three spring to mind: the end of the institutional crisis with the adoption of the Lisbon Treaty, which will be signed tomorrow, the proclamation of the European Charter of Fundamental Rights, which will be binding, the historic enlargement of the Schengen area with the integration of nine new Member States and almost 4 million square kilometres, the achievement of strategic viability and the important GALILEO programme, which some people would rather not have, preferring to leave all that to the United States, Russia and China.
I should also like to stress the useful legislative work in cooperation with the European Parliament, and the excellent understanding with the Commission and its President, Dr Durão Barroso. The interinstitutional cooperation worked well and produced good results. President-in-Office, I wish you every success at the Council meeting on 14 December. We expect further important decisions, both in the area of foreign policy, with special reference to Kosovo, and with regard to Europe's response to the challenges of globalisation.
I should especially like to congratulate the Portuguese Presidency on including the question of Europe's immigration policy on the agenda for the Council, where President Barroso will be able to underline the European Commission's timely initiatives in this connection. There are problems and challenges that are clearly beyond the scope of individual Member States and that call for a common approach, this being especially obvious, as already said, in an area without internal borders.
Mr President, allow me to conclude with a national reference. Portugal has always done its best to serve the common interest when it held the Presidency of the Council. This was the case in 1992 with Prime Minister Cavaco Silva and with João de Deus Pinheiro, then Minister for Foreign Affairs and now a Member of the European Parliament. It was the case in 2000 with Prime Minister António Guterres, and it is the case today in the third Portuguese Presidency of the Council of the Union.
Allow me, Secretary of State, to draw attention to your personal commitment, the commitment of Minister Luís Amado and Prime Minister Sócrates, and the commitment of all those who have been actively engaged here, in Brussels and in Lisbon, in ensuring the success of the Presidency. I should like to draw attention to the work of REPER, to mention the skills of Ambassador Mendonça e Moura and to express thanks for the effective liaison with the European Parliament provided by Dr Alexandre Leitão.
(DE) Mr President, President-in-Office, President of the Commission, it is the crowning achievement of the Portuguese Presidency that the Treaty of Lisbon is now ready to be signed, and many Members of this Parliament have certainly played their part too.
One of the functions of the Treaty of Lisbon is to strengthen the common foreign and security policy of the EU and to create an institutional basis for it. A treaty, however, can only create the right conditions, and the will and vigour to pursue a common foreign and security policy are essential too.
It is correct, as some speakers have said, that at this particular juncture, when the Treaty is being signed, Kosovo will be a test of the Member States' resolve to pursue a common foreign and security policy. Whatever we decide with regard to Kosovo will pose problems in that region.
There is no new third option, as Mr Cohn-Bendit suggested, because a third option, namely devoting a great deal of money and initiative to that region, has already been pursued for some time. There is only the option of independence for Kosovo, which will then give rise to a number of problems in the region, or else we could decide not to recognise an independent Kosovo, which would also give rise to a number of problems in the region.
It is quite clear, in my view, that we must abide by the principle that every step which is taken in the coming weeks and months must come from within the region and be taken together with the European Union. That cannot happen, however, unless the European Union has a common position on this issue.
On the basis of my own experience - and I have been working in that region on behalf of the European Parliament for ten years now - I see only one feasible option, which is to move in the immediate future towards limited, restricted and supervised independence. I firmly believe, however, that it would be absolutely intolerable and unacceptable if Kosovo declared its independence unilaterally and we more or less acquiesced. Many politicians from Kosovo are also saying that this process can be jointly pursued. I saw that at first hand during the recent elections there. The process can be brought to fruition if the European Union opts for a joint approach.
In the closing days of this Presidency, may I also ask the Council to ensure that there is a common European line, that the common responsibility for that region is exercised by all parties and that all steps that are taken in the coming weeks and months are accompanied by an EU presence in Kosovo. That is the main requirement. The decisive factor will not be recognition of Kosovo's independence but energetic representation of EU security policy in Kosovo, and the Portuguese President of the Council must play his part in making that a reality.
(Applause)
(NL) Mr President, the new Treaty is being signed at last after years of stalemate, but the parties to it must also at last act as the owners, the real leaders of Europe. It is high time they stopped simply crowing on the national stage about what they have achieved and started actively canvassing support for this Treaty and pushing for its ratification, so that it can come into force on 1 January 2009.
The biggest change is in police and justice cooperation. We need to be clear, and quickly, on how we are going to handle the relevant issues in 2008, during the transitional period. Where does the Council stand on Commissioner Frattini's suggestions about applying the new procedures now, in anticipation of the new rules?
The Charter of Fundamental Rights is also being formally proclaimed today. And it is shameful that Member States have weakened the Charter by taking it out of the Treaty and especially by endorsing two opt-outs. They must now prove in practice that they really mean business on fundamental rights, rather than just paying lip service to them.
Lastly, Mr President, the European Union is being made a bit more democratic and a bit more effective. But a mature democracy must not only be vigorous, it must also scrutinise the exercise of power, and it must be responsible. It is time for democracy, time to show responsibility - in the fight against terrorism too - so can we please have an explanation from the Council of the part Europe has played in the illegal activities of the CIA.
(PL) Mr President, history tends to repeat itself. Three years ago the Treaty establishing a Constitution for Europe was signed. The leaders of the EU Member States were greatly pleased and sure that the document would enter into force. However, two nations expressed determined opposition in referendums.
The Heads of Government are now signing an almost identical text and count on being able to avoid referendums this time round. Clearly, they underestimate this fundamental instrument of democracy. The time publicly designated as a period of reflection was wasted. Instead of being devoted to consultation, social dialogue and discussion, it was spent in devising machinery for manipulation.
It must be emphasised that the so-called Reform Treaty is a very high-ranking document, since it leads in fact to restrictions on the sovereignty of the Member States. It transfers many of the prerogatives hitherto reserved for nation states to EU institutions that are not subject to real democratic control. I am convinced that if the nations of Europe were given a voice, the treaty being signed tomorrow would share the fate of its predecessor.
(ES) Mr President, a few months ago I telephoned the Ombudsman in my country and while I was hanging on they played 'Let it be', which offered little grounds for optimism as regards the complaint being processed by the Office, as indeed proved to be the case.
This is a frequent sensation for those of us who still cannot see that the European Union is doing anything to incorporate the regional issue or stateless nations into its institutional structure and politics. Every time, unfortunately, there are more people who believe that that day will never come, and the truth is that we are not given many alternatives.
As far as Kosovo is concerned, we hear about the problems here but I have not heard anyone raise the question which to me is the crucial one: what do the Kosovans want?
With regard to the Lisbon Strategy, we think that there is too much complacency and that this complacency is due, in large measure, to the fact that the indicators for evaluating that strategy are based essentially on growth of GDP. When are we going to have some indicators of social and environmental progress so that we can evaluate the Lisbon results meaningfully?
(PT) We are attending yet another rehearsal of the basic tenets of the neo-liberal policy which has been pursued during the Portuguese Presidency. The signing tomorrow of the Lisbon Treaty, containing the essentials of the so-called 'European Constitution', is undoubtedly the more serious issue representing a qualitative advance in the neo-liberal integration that increasingly aggravates social problems and inequalities.
Instead of responses designed to improve working conditions, they rely on flexicurity to make work even more precarious. Instead of responses designed to improve living conditions and address the problem of poverty which affects more than 80 million people, they present an even more neo-liberal version of the Lisbon Strategy designed to pursue the liberalisation and privatisation of public services. So, as with the events of 18 October and the demonstration in Lisbon, the workers and the people will continue the battle against this Treaty and these policies and the campaign for binding referendums on the Treaty after properly conducted, pluralist debates.
(NL) Mr President, when Venezuela voted recently in a referendum, rejecting Chavez's plans for a radical change to the constitution by a very narrow majority, the would-be dictator of Venezuela bowed to the will of the people, as leaders ought to in a more or less free country. I think that we in Europe might learn a lot from his example.
We are seeing a 'European Constitution', democratically rejected in two Member States by a large majority of the electorate, dished up to us afresh. Virtually unaltered, apart from a few cosmetic changes. There is no room for any more real debate and certainly not for a referendum in countries likely to be critical of it or to vote no. The European Constitution - sorry, the Reform Treaty - is being signed in Lisbon amid much pomp and ceremony and will then be rushed through the parliaments that support it with indecent haste. Europe is a sham democracy.
And the way in which the Eurocrats treat the voice of the people was again apparent very recently in what Commissioner Rehn told us about the possibility of Turkish accession. He is on record as saying that national agreements or specific election pledges must not stand in the way of Turkish accession. The European mandarins don't give two hoots about the election promises made to voters about Turkey's accession. In Venezuela there is still democracy for the time being, but sadly a lot less of it in Europe.
Mr President, there are some important issues on the agenda of the forthcoming European Council. I look forward to hearing about improving Europe's competitiveness, about progress towards Europe's ambitious goals for tackling climate change and about Europe's commitment to working with the developing nations to alleviate poverty. Yet the focus this week will inevitably be on the signing of the Reform Treaty in Lisbon.
As we British Conservatives have consistently said, there was no substantive requirement for this far-reaching Treaty and, just this week, one of Europe's leading academic experts published a report on the effects of enlargement of the EU. She has stated clearly what we have been saying for some time, namely that the EU has been operating perfectly well without this Reform Treaty. She says, and I quote, 'The evidence of practice since May 2004 suggests that the EU's institutional processes and practice have stood up rather robustly to the impact of enlargement'.
This is important bearing in mind all we have been told - that the EU could not cope with enlargement without institutional upheaval or even log-jam. All of this reinforces our view that this Treaty is all about political symbolism rather than any objective assessment of what Europe needs.
In addition to challenging the rationale for this Treaty, we have also been very critical of the process that brought us to this stage. It beggars belief to claim that this Treaty is not in substance the selfsame European Constitution that was so emphatically rejected when it was put to the vote in France and the Netherlands. Alone among his fellow leaders, the British Prime Minister persists in perpetuating this myth that the Treaty and the Constitution are different. The British people do not believe him and the vast majority have repeatedly expressed their view that there should be a referendum. Mr Brown has ignored their wishes and this has done much to undermine his Government and the European Union more generally.
(FR) Mr President, President-in-Office, President of the Commission, in 1981 one per cent of Europe's population possessed 8% of its overall wealth. Twenty-five years on, the wealthiest one per cent has 17% of total income in the European Union. Meanwhile, one person in six - a total of 74 million Europeans - lives below the poverty line as defined in the individual Member States.
Were it not for social transfers, around 185 million Europeans - almost 4% of the population - would slide into poverty. Hence the need for an active social policy: a policy to redistribute wealth. The Union's effort on the social front is, however, particularly puny. The vision that the Commission has just outlined, of a more socially orientated Europe in the 21st century, is conceptually flawless but bereft of any actual legislative initiative.
Commission President Barroso has just told us that the Lisbon Strategy is bearing fruit. He is right. Yet, at the same time, the economic upturn in Europe is threatened by a particularly treacherous version of globalisation, in the shape of financial markets without frontiers. The so-called 'subprime' lending crisis had its origins in frenetic consumerism in the United States. The global financial industry went in for 'special vehicles' funded through unsound mortgages, and the cream of the banking, insurance and pensions sector treated us to yet another triumph of greed over intelligence.
The financial sector itself, of course, risks nothing: it is 'too big to fail'. National central banks and taxpayers will ensure a safe landing for the golden parachutists, and that will not come cheap. Economic activity in Europe has already slowed down. Recession is looming in the United States. The dollar is sinking and prices of raw materials, including basic foodstuffs, are soaring. The credit crunch is already affecting small and medium-sized companies and would-be home buyers.
Reading the draft conclusion of the Lisbon Council, I find no prospect of Europe bouncing back, and I find that bitterly regrettable.
(IT) Mr President, ladies and gentlemen, I should like to start with the apparently small victory that French President Sarkozy won by getting rid of the word accession from the negotiations under way with Turkey.
It changes nothing of course, the negotiations will continue; however, Sarkozy, who is currently the strongest and the most political of the European Heads of State, as borne out by the speech that he gave to this House, then comes to talk to us about Europe's borders and the Mediterranean Union and people say rather dismissively 'he doesn't know what he is talking about, what is this Mediterranean Union, he doesn't know what game he is playing'.
In my view, the game he is playing is very clear and concerns Europe's borders: the Mediterranean Union is the strategy of the Europe of nations. In practice, if the approach were solely one of a relationship between nations, a Mediterranean Union could well be a reasonable way of solving economic, trade, and environmental problems. It is not reasonable, however, and an alternative needs to be found, if we want something else, if we want a Europe of law, of individual rights in particular, a Europe of citizens rather than a Europe of states.
That is the alternative that the Heads of State, the Commission and the European Union must use to counter Sarkozy's French strategy of a Europe of nations. We have to decide whether we want the Charter of Fundamental Rights, one day in the future, to be the Charter of Rights of Turkish citizens, the Charter of Rights of Moroccan citizens, the Charter of Rights of Israeli and Palestinian citizens; we have to decide whether or not we want to give our Europe such a future, as otherwise the Europe of nations and states will prevail.
To conclude, some people are wearing 'referendum on Europe' tee-shirts: yes to a European referendum, no to national referendums, because referendums bring out all the populism, extremism, nationalism and communism of our Europe.
(IT) Mr President, ladies and gentlemen, fortunately there are still patriots in Europe and obviously we shall call for a national referendum. We shall continue to call for referendums, because we believe in a Europe of peoples, not in a Europe of high finance which supports and funds that whole technocratic policy, that whole way of running the bedlam of the European institutions.
That is precisely the picture that emerges from the restyling of your Treaty - the confirmation of an institution dominated by a techno-bureaucracy answerable only to itself and feeding only itself. Where in this new version is there anything, for instance, reflecting the strong call to defend the European social model which emerged from the popular referendums; what answer have you given?
On the borders, no answer and continuing generic waffle about enlargement, without raising the geopolitical problem of Europe's borders which, for us, is the key issue. An edifice such as Europe, which has its historic roots in the public law of the Holy Roman Empire, is not built by taking the value of the euro against the dollar as its spiritual horizon. There are other points of reference, especially, in our view, Europe's Christian roots.
You will not solve the crucial problems facing Europe through your legal subterfuges or by letting yourselves be guided by the judgments of the European Court of Justice. States cannot be governed in that way, and nor can Europe's future, Europe's history. Long live the Europe of peoples, the Europe of Christian roots!
(PT) Tomorrow the Prime Ministers and Heads of State will sign the Lisbon Treaty in Lisbon. After that they will call for ratification. The difference is not in the text, which is a replica of the Constitution rejected by the French and Dutch. The difference is in the method. Now they are asking for rapid ratification without referendums. A few days ago, Mr Zapatero expressed here in this House his wish to see the citizens of the various Member States pronounce that very day on the Treaty that will determine our common future.
At the summit on Friday, the governments will have an opportunity to dispel the suspicion that hangs over each and every one of them, the suspicion that they want the new Treaty to be approved behind the people's backs. Let them seize Mr Zapatero's suggestion with both hands. Let them set the day. Today, the Lisbon Treaty is not really your Treaty. It will never be the Europeans' Treaty while its viability depends on not holding referendums. Let them have the courage to meet the demand for democracy, because Europe itself depends on democracy!
(CS) Ladies and gentlemen, we often discuss how to bring the EU closer to the citizens and make it more democratic without acting upon it. Tomorrow the heads of state or government will sign the Reform Treaty and they have already been announcing in advance that they do not want referenda to take place. It is sad that this Parliament has for most part applauded this. It is an expression of the highest arrogance and disregard for the citizens' voice. I have the impression that the politicians are either too lazy to explain the new Treaty or - worse still - they are afraid of the citizens. The politicians do not want to have to explain how the new Treaty will change the Member States' share in decision-making within the EU. The politicians do not want to have to explain to the citizens that they will not have 'their' Commissioner in the Commission. They do not want to have to defend the fact that issues such as migration, energy and transport will not be dealt with in the individual states but in Brussels. Ladies and gentlemen, if we do not win the citizens over for the rules governing the new configuration of the EU, if we do not explain to them, on the one hand, the advantages of integration and, on the other, the issues of loss of national sovereignty, which the Treaty clearly implies in some areas, the gap between the political elite and the citizens will continue to grow wider and wider. This is why I consider referenda to be a key aspect of the Treaty ratification process.
Mr President, the Lisbon Treaty will have a significant impact on the foreign policy of the European Union in the coming future.
Our discussions in the Committee on Foreign Affairs in this House allow me to pronounce a very positive view on the new Treaty for a number of reasons. A single framework greatly enhances the coherence of the EU's external action: the new Treaty implies a major step forward when compared to the existing arrangements. It provides an explicitly legal basis for the Neighbourhood Policy, establishes a single legal personality of the Union as a whole and obliges Member States to consult one another and to demonstrate mutual solidarity.
In the institutional aspect, major improvements are made by enhancing the powers of the double-hatted High Representative of the Union for Foreign Affairs and Security who is at the same time Vice-President of the European Commission and by establishing the European external action service.
Most importantly, the new Treaty enhances the budgetary powers of Parliament over EU foreign policy spending, putting the European Parliament on an equal footing with the Council.
Moreover, the new legal basis for instruments or policies related to the common foreign and security policy (CFSP) are also established, for instance the sanctions against non-state entities, space policy and energy security, combating climate change, prevention of international terrorism and protection of personal data.
In fact, the greatest improvements refer to the European security and defence policy (ESDP), since the Lisbon Treaty provides in particular for a permanent structured cooperation in defence between those Member States with the military capability.
From our point of view, however, the new Treaty also suffers from a few shortcomings: the European Parliament should be consulted on the nomination of the new High Representative and Vice-President of the Commission, not only for the first person to take office on 1 January 2009, but also in the case of the interim appointment afterwards and, obviously, when appointing the whole Commission, including its Vice-President for Foreign Affairs.
Let me also highlight the need for the new, newly-elected High Representative and Vice-President to effectively consult Parliament ex ante on the main aspects of the basic choices of CFSP and ESDP.
To sum up: the Lisbon Treaty constitutes a milestone in the institutional development of the European Union in foreign affairs and, as chairman of the Committee on Foreign Affairs, I would like to warmly welcome its pending signature.
(PL) Mr President, three years after the end of the Second World War the United Nations Organisation proclaimed the Universal Declaration of Human Rights, which remains the standard text in this field. Almost 60 years later the European Union codified human rights in its Charter of Fundamental Rights, a document meeting the needs and expectations of Europeans on the threshold of the 21st century.
Why then have two States, Poland and the United Kingdom - so committed to the codification of human rights at international level - objected to the Charter? Why do they not wish to give it to their own citizens? My disappointment as a Pole is all the greater as both Poland and the United Kingdom had previously accepted the Charter. Their prime ministers and ministers of foreign affairs signed it as the second part of the Constitutional Treaty in Rome on 29 October 2004. Their signatures not only obligated them vis-à-vis their European partners, but also constituted a signal to the citizens of their own states and a promise that they would abide by the Charter.
The content of the Charter has not changed since 2004. What has changed is the attitude of Poland and the United Kingdom. My question is: why are the successors to Tony Blair and Marek Belka objecting to the Charter and depriving their fellow citizens of its benefits? I would also request the Chairman of the Council of Europe to ask the present prime ministers of Poland and the United Kingdom why they are not honouring the signatures of their predecessors. In foreign policy the principle of continuity is fundamental, and we citizens - I refer to the Poles - need the rights embodied in the Charter.
(DE) Mr President, ladies and gentlemen, a great deal has been said here on the substance of the Treaty. We German Liberals have always attached vital importance to certain key points. Firstly, the institutional compromise had to be preserved. Secondly, we wanted an EU foreign minister, not as an embellishment but as a genuine mouthpiece of the European Union. We agree entirely with what Jacek Saryusz-Wolski said a few moments ago about institutional improvements. We still believe, however, that the Common Foreign and Security Policy will continue for the foreseeable future to stand or fall by the political will of the Member States, and that is regrettable. The third point to which we attached particular importance was firm protection of fundamental rights, and for this reason we look forward eagerly to the proclamation of the Charter.
On the whole, it must be said that the Treaty of Lisbon is a success for German-Portuguese cooperation, for which both Presidencies deserve to be congratulated.
A real fly in the ointment, however, is the lack of progress in bringing decision-making processes closer to the people. The Council's decision not to present a consolidated text is what we would call Realsatire in German, meaning a real-life situation which is more absurd than anything a satirist could dream up. This decision will soon be overtaken by events, however. I am sure that the public and the parliaments will obtain copies of the consolidated text for themselves and read up on what the Treaty is really all about.
We must now enter a phase in which the European Union reverts from institutional navel-gazing to the adoption of a global outlook. We must discharge our international economic responsibility. The general state of the world economy raises the spectre of slower growth and job losses in Europe. In many Member States, including my own, I am aware of a reversion to complacency and a weakening of the will to enact reforms. That has to change.
My second point is that we must play our role in international politics responsibly. People want the European Union to have a strong global role. The responsibility is ours.
(PL) Mr President, Europe is not only an agreement among elites. It is not only the European institutions. Europe is above all a matter of trust.
Yesterday, however, Udo Voigt, the chairman of the National Democratic Party of Germany, declared on Germany's public television channel that Poland must immediately return Silesia to the Germans - that Poland should immediately give Pomerania, Gdańsk, Wrocław and other cities back to the Germans. At the same time he questioned the figures regarding the number of victims of the Holocaust.
I ask myself today, when the spirit of Europe moves upon the face of the waters and above this Parliament, why Mr Schulz has lost his revolutionary sensitivity. Why did the German Government not speak out strongly? This is the kind of thing that led to the Third Reich.
We demand a sharp reprimand and delegalisation of the fascist party in question, which is doing something that can inflict the greatest harm on Europe: it is destroying trust between European nations that are striving for the common good. Germany, as a leading European state, should be especially sensitive to this kind of activity and take action immediately for the good of the European Communities.
(FR) Mr President, I too should like to join in congratulating the Portuguese Presidency. The signing of the Lisbon Treaty and the EU-Africa summit will take their place as landmarks in European history. However, we cannot allow these tremendous successes to be overshadowed by coming events, and on that subject I must mention two concerns.
The first is about ratification of the forthcoming treaty. The fact of abandoning the draft Constitution and replacing it by an ordinary treaty means there is now no impediment in any of the Member States - except Ireland - to ratification by a vote in parliament. That is a key feature of the political agreement concluded at the June and October European Councils. If, since then, any government has had a change of heart, the least it should do, in the interests of fairness to its partners, is to inform them before signature of the treaty and not afterwards. Mr President of the Council, I am confident the Portuguese Presidency will ensure that basic fairness prevails here.
My second concern - and it has already been mentioned by a number of my colleagues - is the situation in the western Balkans. For eight years now we have known that Kosovan independence must come sooner or later. Yet today, despite the considerable efforts invested by Javier Solana and the Commission, we are no less disconcerted by the situation than we were eight years ago.
We have said repeatedly that the western Balkan region is destined to become part of the Union, and we claim to be embarking on a common foreign policy. Yet successive Presidencies of the Union have done no more than pass the hot potato to the next in line. Things have changed since 1991. Sixteen years and 300 000 deaths have intervened and it is time for the EU countries to show they have learned the lessons of that sad past. The future of the Balkans will not be decided in Washington or Moscow, or even in New York: it will be decided here in Europe, among the peoples who are directly affected and their European neighbours, friends and partners.
Mr President, I shall speak first about Kosovo. In the Balkans and the Caucasus, we see a conflict between European values and nationalist tendencies, between European integration and movements and ideas that are supported by Russia. If, in the future, we look back, I am quite sure that we will never regret the efforts we can make today in order to support European integration with all the different means we have, but we might very well, in the future, regret the efforts we have not made. I think it is important to discuss that at the European Council at the end of this week.
I wish, secondly, to speak about globalisation. I think it is important to remember that it is globalisation that has made Europe into a leading world economy and that globalisation is a necessity if we are to be the world's leading knowledge economy, because we will never be world leaders if we are only the best in Europe. We can never achieve results by protectionist measures. In the long term that will undermine the opportunities for jobs and prosperity, but it will not give us the opportunity to be a world-leading economy as well as defending European values.
That leads us to the conclusion that it is important that the European Council underlines all the efforts that are needed regarding energy legislation, telecom legislation, the internal market, trade and competition. Competition is not a fight between different personalities or identities. It is an opportunity for all to participate and to move Europe ahead. That is the way we should choose, and that is how we can use the Treaty in the absolute best way to respond to the global challenge. That opportunity has been given to us this week and we should use it.
(ES) Mr President, President of the Council, Vice-President of the Commission, ladies and gentlemen, I feel it right that we should start by publicly recognising the work of the Portuguese Presidency on a date which is very significant for the European Parliament, as exemplified by the ornamental front to the Presidency podium depicting the solemn declaration of the Charter of Fundamental Rights.
The Portuguese Presidency received - and I say this as a representative of the European Parliament at the Intergovernmental Conference - a draft in which the Charter of Fundamental Rights was only declaration No 11. It is also right to point out - as the President of the Council told me personally at the beginning - that it was virtually impossible to change that status, and I believe that in the work of the Intergovernmental Conference we jointly managed to ensure that the Charter of Fundamental Rights was a legally binding charter. The Member States did not want to include it in the Treaty, but it is a Charter and has a constitutional status.
I think we should remember the efforts made by many men and women over the years in the European Parliament in order to achieve that Charter. I think we ought to remember the woman who embodies the tragedy and the power to overcome of 20th century Europe, Simone Weil, not to mention men such as Altiero Spinelli, Fernand Herman and many others who worked for so many years so that, finally, we could have a declaration of rights which would express our identity.
Mr President, I also think it is time, in a Parliament which legislates indiscriminately about cows, goats, cucumbers and finance, for us to talk finally about people, about the man and woman in the street. I find it regrettable that there are still a few States even today who are limiting the rights of their nationals as European citizens.
Finally, Mr President, I would like to add another important comment, which is that the Charter and the Lisbon Treaty strengthen the Union as a supranational democracy of States and citizens, and that is the first response in an era of political globalisation. We are doing it at regional level, but I believe that it is an example which we should follow for our own future and for that of mankind as a whole.
(DE) Mr President, ladies and gentlemen, we are preparing the summit, and I do not expect this summit to spring any surprises. I do expect it, however, to open doors to the future and to position the European Union on many issues.
The first door it must open is the door to ratification of the Treaty of Lisbon. We expect ratification to be effected quickly in all Member States and the result of the 2009 elections to the European Parliament to be taken into account in the appointment of office-holders pursuant to the new Treaty. I also expect, however, that clearing the way for ratification will also mean that the Council and Commission finally begin to communicate and provide information on the content of the Treaty in the Member States.
Do not remain silent about the reasons why we support this Treaty. We welcome it because it strengthens our citizens, our parliaments, democracy and the European Union.
The second door we are opening is the door to freedom. Schengen will be discussed. We are pleased that more Member States now fulfil the Schengen criteria, because meeting the Schengen criteria means more freedom within the European Union and greater freedom for citizens of the European Union.
Thirdly, the door will, I hope, be opened to enable the European Union to assume more global responsibility. Let me therefore say plainly that the scope for a negotiated solution to the Kosovo question has been exhausted and that the European Union must jointly assume responsibility for Kosovo. It is our unequivocal view that the future of Kosovo and Serbia lies in the European Union and that we must make every effort to ensure that people's desire to be free and to live in peace with each other is satisfied.
My last point concerns the door to research and technology. Implement the Galileo decision, which could only be taken because the European Union shouldered its financial responsibility.
(PT) Mr President, President of the Council, the Portuguese Presidency is leaving a legacy that is highly stimulating but also fraught with responsibilities. It is this political legacy that this week's summit will be called upon to consolidate and develop. The signing of the Lisbon Treaty tomorrow, the solemn ratification of the Charter of Fundamental Rights by the three institutions of the European Union in a few minutes' time, the establishment of a strategic partnership with Brazil without detriment to the European Union's special relations with Mercosur, the resumption of regular strategic summits with Africa, and lastly the boost given to the Lisbon Strategy and many matters of decisive importance for the future of Europe: these are notable achievements but they will only be of use if they produce the policies and achieve the objectives that are essential to make Europe stronger, more cohesive, more united and more decisive for world stability.
This is, in short, the responsibility that the Member States, the European Council, the Commission and Parliament too inherit from the Portuguese Presidency. But it is also the incentive that will enable us all to emerge from the institutional crisis that has held Europe back and impeded the process of European integration for the past two years. To repeat what I have already said many times, my sincere congratulations to the Portuguese Presidency and I hope the forthcoming Slovene Presidency will continue on the same lines and develop what has been done. The sole aim of the forthcoming Brussels summit should be to create the necessary political conditions for that to happen.
(ES) Mr President, I am pleased that the Lisbon Treaty is to be signed tomorrow. This will end a period of some uncertainty in which outsiders perceived the Union as suffering from a certain paralysis. I therefore congratulate the Portuguese Presidency.
Once the Treaty is signed, I hope there will be no reason to sit back. It is a time for the Union, and hence the European Council, to look outward and to be decisive in tackling the problems faced by citizens. I will single out three.
Economic growth: the European Council must not become complacent. The signs are not good: the euro is fairly strong, making exports difficult; inflation is falling; the dollar is fairly weak and oil continues to be expensive. All the studies - the most recent being that of the OECD - are lowering their forecasts of economic growth in Europe for 2007 and 2008.
Secondly, illegal immigration: this is a serious problem which the Conference of Euromed Ministers, among others, has been trying to tackle during this six-month period. In the action plan approved at the Africa Summit I also saw references to readmission agreements and other instruments, but will those undertakings be honoured? How long has the European Union been negotiating readmission agreements with certain Mediterranean countries?
Moreover, illegal immigration does not just depend on cooperation with third countries; we too need to fulfil our commitments, for example with respect to FRONTEX. Furthermore, the effective enlargement of Schengen, which the European Council is to confirm on Friday, also means extended external borders. I hope that the authorities and officials responsible for those new borders will be up to coping with the illegal immigration network.
Finally, terrorism: the threat persists. There are the recent threats from Al Qaeda leaders; there are yesterday's bloody attacks in Algiers; and I would remind you of what happened in France last week with ETA.
I am pleased that, during the Portuguese Presidency, there have been efforts to fill the post of European counter-terrorism coordinator, which has been inexplicably vacant for over six months. If by chance there was a lack of powers or resources, the reform of the Treaty was surely a lost opportunity to strengthen this post.
Finally, I hope that the European Council will insist on rapid processing of the recent Commission proposal to amend the framework decision on terrorism to include condoning as an offence.
(FR) Mr President, 2007 - this year of the German and Portuguese Presidencies - will go down in the history of European integration as the year of the ultimate snub to the peoples of Europe and to democracy.
The treaty that will be signed tomorrow in Lisbon is neither simplified nor consensual. It is nothing more nor less than a rehash of the Constitutional Treaty, to which the French nation said 'no'. Yet most of you, along with Mr Giscard d'Estaing, are noisily celebrating.
To those of my French colleagues who support this Constitution-with-a-makeover I must therefore address a very solemn warning. The provisions of the treaty create a new state. That state is being imposed upon our people against their will and it will therefore have no legitimacy. The consequence is quite specific, and quite dreadful: the organs of the European Union and the texts that they produce will have to be regarded as unlawful. Soon, therefore, we shall have a pressing duty incumbent on us under international law: the duty of disobedience. I have nothing further to say.
President-in-Office of the Council. - (PT) Mr President, Vice-President of the Commission, ladies and gentlemen, I should just like to refer briefly in my closing statement to an issue which has been raised several times and which is of the utmost importance, which is naturally on the European Union's external agenda and will most probably continue to be a priority in the coming weeks and months. I refer to the question of Kosovo. I should like to explain briefly the Portuguese Presidency's position on this vital issue.
In our view it was most important, after the Ahtisaari plan was presented to the Security Council, for the European Union, Russia and the United States to form a Troika in order to seek, again in very close contact with the parties, possible solutions on which the parties could agree. There were two main objectives, the objective of trying to explore certain aspects of the Ahtisaari plan that could and should be explored. On the other hand, we are sure, we and the European Union, that we have done all that we could to make it possible for an agreed solution to be reached on the future of Kosovo. We had 120 days to do it.
We now know, and it is a matter of public knowledge on which the Troika too has reported, that it proved impossible for the parties to agree on the future status of Kosovo, but all is not lost. In the first place, we must record the excellent climate, the excellent atmosphere between the parties to the Troika and in the relations between the Troika and the parties. In the second place, as we hoped and expected, it was possible to explore some of the aspects highlighted in the Ahtisaari report and new points of agreement naturally emerged on that basis. In the third place, a most important aspect and one which has perhaps not received due attention is the fact that the parties agreed not to resort to violent solutions to settle the question of the future status of Kosovo. We attach great importance to this political commitment and we only hope, naturally, that it will be respected.
The process has been referred to the United Nations again and will be debated again in the Security Council. The United Nations, let us not forget, has a fundamental role in this matter. But if it proves impossible at United Nations level for the members of the Security Council to agree on a solution that will determine the future status of Kosovo, we have no doubt that the international community and the European Union in particular will itself have to take decisions which we all know will be complex and perhaps difficult ones.
Three observations in this connection are of fundamental concern to the Portuguese Presidency and will be of fundamental concern to Portugal as a Member State of the European Union after 1 January. Naturally, the first concern is to preserve the unity of the Member States. In our view, it is essential that when we are called upon to decide and if we take a decision it must be a joint decision. We must present a united front. In our view, this is absolutely essential. What we would not like or wish to see, what we would do everything possible to avoid, is for Europe to be divided on the question of Kosovo as it has been in the past on so many international situations, difficult international issues carrying great responsibilities. Unity must therefore be our watchword.
Secondly, the European Union must assume its responsibilities because Kosovo is above all a European problem, our problem, and while it is clear that we rely on all our international partners in seeking a solution to this question too, Europe cannot turn its back on Kosovo, it must fully assume its responsibilities for a European problem and, at the conclusion of the Presidency, I consider that the European Union is perfectly aware of this fact and perfectly aware that it has a leading role to play in this matter.
Thirdly, we must not be precipitate, we must consider carefully the consequences of any decisions we may take, we must naturally seek a consensus if possible in all circumstances and in all situations, and we must also naturally take a clear position on this question and convey that position in a very transparent and very obvious form to all partners who are also involved in the question of Kosovo in any way.
Finally, any solution to the question of the future status of Kosovo must always and in all circumstances respect the values and principles that are fundamental to the European Union: peace and regional stability of course and also, obviously, respect for the law, respect for democracy, respect for human rights.
There is no other frame of reference for the solution to the problem of Kosovo and we must not, under any circumstances, forget that the European Union offered the countries of the Western Balkans and Serbia in particular firm and unequivocal European prospects, and we must work with the parties to that end also. The parties must know that their natural vocation is to be in Europe. Let us hope that the European Union, in solving the difficult question of Kosovo - and, let us have no illusions, this is a complex and a difficult question - we have no alternative, as I say, that the European Union, in all circumstances and despite any differences there may be on particular issues, must maintain its unity. This is fundamental and essential to the credibility of the European Union and its external actions. That, in brief, is what I wanted to say to you about Kosovo.
Finally, Mr President, I hope you will forgive and I am sure you will understand if I end on a personal note: this is the last time I shall attend a debate in the European Parliament as the representative of the Portuguese Presidency. This is therefore a farewell and a farewell that cannot pass without an expression of recognition and gratitude for the support I have always received in this House from the President and from all the Members. I have learned with you and I have learned through you how important this Parliament is in strengthening democracy in our Union and also, naturally, in strengthening the legality of the decisions that we take here with a view, obviously, to creating a freer and more prosperous Union for the citizens of Europe.
So thank you very much, ladies and gentlemen. I should also, naturally, like to thank the Commissioners and the members of their staff, and the President of the Commission, who often participated with me in these debates and with whom I was able to establish much common ground in our work, objectives and efforts. Thank you, Commission.
I should also, I am sure they will understand, like to thank the officials of the European Parliament and especially, if they will forgive me, my compatriots who work here. Finally, and I hope I have not forgotten anyone, I should like to thank my interpreters, the Portuguese interpreters, of whom I am very proud. I will end with the English expression: "I will miss you all" or, in Portuguese: "Já sinto saudades”. Thank you very much.
Obrigado, Mr President-in-Office. We shall see each other again in Lisbon tomorrow, of course, and next week you will be here again to accompany the President of the Council, José Sócrates, but since this was your last speech here in plenary, I should like to express our very sincere thanks to you and to reaffirm that our cooperation with you has been a great pleasure and, above all, a great success. Thank you, Manuel Lobo Antunes.
Vice-President of the Commission. - Mr President, thank you very much for this wide-ranging debate, which I think will provide valuable input to the meeting in Lisbon and to the summit in Brussels.
I would like to focus on a few areas that have been raised this morning, starting with the Treaty of Lisbon and the Charter. First of all, I think that the Portuguese Presidency, like the German Presidency before it, deserves great credit for getting us to this point. The signature in Lisbon tomorrow will underline the commitment of all signatories to achieving ratification of the Treaty.
I would also like to use this opportunity to again thank the Parliament representatives for the important role that they have played in allowing the Union to solve its institutional difficulties. Of course, the Commission has also actively engaged throughout this long procedure, not least through the Citizens' Agenda and the 'twin-track approach', which President Barroso referred to earlier on. Do not forget, those of you who say that, after all, the Union works even without these changes, that there are a number of new elements in this Reform Treaty that will help us and explicitly allow us to tackle more effectively climate change and the whole energy challenge, as well as providing for more openness through public Council meetings and the increased role of national parliaments. So I think it will also help us to become more transparent, more open and more democratic.
Whatever ratification procedure is decided by the different Member States, we all have an obligation to communicate with citizens. Of course we will have to do that in partnership and also respecting the different needs and wishes expressed by Member States about this debate. I think today's proclamation of the Charter is also symbolic of another important achievement of the negotiations, a symbol of the fact that - except for special arrangements in two of our Member States and as long as the Treaty enters into force - the Charter will be legally binding, guaranteeing the fundamental rights of Europe's citizens.
The second point I would like to comment on is the 'Reflection Group', because I think we must make sure that it focuses on the policy challenges of the future and not mainly on the institutions. It needs to focus on the expectations of Europe's people, and I also hope that this group will be representative of the diversity of the Europe of today.
My third comment concerns migration. I think that an integrated approach to migration involves a mix of European Union and national policies. It requires coherence between our policies on legal and illegal migration. It involves actions in development policies, social integration, freedom of movement, border security and visas, to name a few. It is excellent that this Council will also be discussing these questions globally, but I think that Parliament can make a substantial contribution to this discussion. The Lisbon Strategy, as the President said, is delivering, and I think this should be a cause for celebration on all sides of this House. Equally, there is a consensus on the need for actions to address all aspects of sustainable development as part of the strategy. This includes flexicurity, social inclusion and climate change. If we can agree on the policy direction, we will be able to generate real political commitment to solve the real problems that have been mentioned by some of you.
Finally, let me also say, on the issue of Kosovo, mentioned by many in this House, that the Commission fully shares the concerns expressed by a number of Members on the situation in Kosovo, and the European Union has done everything possible to reach a negotiated solution, but it is clear now that the status quo is unsustainable and that the UN Security Council will have to address this when it looks at it on 19 December. The European Council will have to take stock of the situation, and it should reaffirm the European Union's commitment to solving Kosovo's status and to playing a leading role in implementing a settlement, the framework being, as many of you have mentioned, the European perspective for the whole region.
Finally, this Council, together with the signature of the Treaty and the proclamation of the Charter, does not, perhaps, draw a line under the events of 2005, but it marks the beginning of a new phase of the development of the European Union. We have learnt the lessons of 2005, and I hope that we can enter the next 50 years of the Union with, hopefully, much more confidence.
That concludes this item.
Written statements (Rule 142)
in writing. - (PL) Mr President, preparations for the EU's December summit in Brussels are taking place in a better atmosphere than was expected. That is obviously due to the approval of the Reform Treaty and the prospect of its untroubled adoption in Lisbon. The compromise reached in Poland -which consisted in maintaining the previous government's line on the Charter of Fundamental Rights so as not to endanger the whole treaty - has played its part.
It must be stressed, however, that the atmosphere created around the new treaty has exaggeratedly linked its adoption or non-adoption with the European Union's chances of survival. Following enlargement in 2004 and the admission of Bulgaria and Romania - i.e. with 27 Member States - the Union functioned on the basis of the Treaty of Nice. That it was functioning effectively was proved by the adoption of the Financial Perspective for 2007-13. Admittedly, it was adopted with some difficulty, but agreement was reached about money, which seems to be the most difficult issue and is therefore a test of the usefulness of the existing institutional rules.
Despite this and other agreements, an impression of crisis in the EU was created artificially. That in turn had repercussions in terms of the declining confidence of citizens in the European institutions and the advisability of further enlargement. This dangerous spiral, halted to some extent in the second half of 2007, should serve as a lesson and a warning for the future.
in writing. - (RO) The signing of the new Treaty in the European Council of 13-14 December achieves a reform of the European institutions but, mainly, it increases the European citizens' power to state their opinion on the European legislation.
After the new Treaty is ratified, the Parliaments of the Member States will include the legislative proposals of the Commission into their own agenda, thus increasing the degree of democracy in the Union. We would have wished a chapter of this treaty to be the very European Charter of Fundamental Rights of the European Union. Unfortunately, it is only an appendix of the Treaty, but the legal basis for making its provisions mandatory is thus created. The six chapters of the Charter guarantee the right to dignity, freedom, solidarity, equality, justice and citizenship. The adoption of its provisions will make impossible any future discrimination of European citizens on criteria of nationality, ethnicity, religion, age, gender, etc.
The Treaty also offers the Union the possibility to promote the fight against climate changes at an international level and guarantees adequate social protection to all its citizens. The Union is not based only on economic criteria. We have to build a Social Europe, based upon solidarity, economic, social and territorial cohesion.
The adoption of the new Treaty requires unanimity in the Council and its ratification by all signatory States by June 2009.